DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Inventions I, Species A-2, and Species B-2 in the reply filed on January 21, 2021 is acknowledged.  However, due to the amendments of claims 14 and 20, submitted on January 21, 2021, the restriction between Inventions I and II as well as between Species B-1 and B-2 are withdrawn. The restriction between Species A-1 and A-2 remains valid. Examiner notes that Applicant has not made any arguments regarding the restriction between Species A-1 and A-2.
The requirement is still deemed proper and is therefore made FINAL.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (Species A-1), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 21, 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“coupling units” in claim 8
“coupling structure” in claim 9
“utility connection devices” in claim 11
“cradle coupling unit” in claim 14
“tower coupling unit” in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 – 11, and 14 - 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “coupling units,” “coupling structure,” “cradle coupling unit,” and “tower coupling unit” each invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Regarding the limitation “coupling unit,” while Applicant’s Specification teaches the ‘coupling unit’ acting to mate with a set of coupling units associated with a utility fixture, the Specification does not teach sufficient structure such that one skilled in the art would understand the structure required for the given function. Examiner notes that the drawing of the Specification provide several illustrative examples of the ‘coupling unit’ (figures 21 and 22, elements 2014 and 2222). However, each of these illustrated elements merely depict a rectangular beam, which is insufficient to show the structure required for the recited function.
Regarding the limitation “coupling structure,” while Applicant’s Specification teaches the “coupling structure” receiving a number of utilities from a utility fixture, the Specification does not teach sufficient structure such that one skilled in the art would understand the structure required for the given function. Examiner notes that the drawings of the Specification provide several illustrative examples of the ‘coupling structure’ (figures 21 and 22, elements 2013 and 2220). However, each of these illustrated elements merely depict a rectangular beam, which is insufficient to show the structure required for the recited function.
Regarding the limitation “cradle coupling unit,” while Applicant’s Specification teaches the “cradle coupling unit” couples utilities between the tower and the cradle fixture, the Specification does not teach sufficient structure such that one skilled in the art would understand the structure required for the given function.
Regarding the limitation “tower coupling unit,” while Applicant’s Specification teaches the “tower coupling unit” coupling utilities between the tower and an assembly fixture, the Specification does not teach sufficient structure such that one skilled in the art would understand the structure required for the given function. Examiner notes that the drawings of the Specification provide several illustrative examples of the ‘tower coupling unit (figures 21 and 22, elements 2018 and 2224). However, each of these illustrated elements merely depict a rectangular beam, which is insufficient to show the structure required for the recited function.
For the reasons set forth above, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 6 recites the limitations “a first platform level that provides access to a cargo floor …” and “a second platform level that provides access to a passenger floor 
Claim 9 recites the limitation “the coupling structure receives a number of utilities from the utility fixture when the set of coupling units is coupled to a corresponding set of coupling units …” Examiner notes that preamble of the claim is directed towards ‘an apparatus,’ rather than a method of using an ‘apparatus.’ It is unclear as to whether Applicant intends the limitation to recite functional language, such that the preamble is directed towards the ‘apparatus’ itself, or whether Applicant intends the limitation to positively require the ‘coupling structure to receive utilities from the utility fixture when the coupling units are coupled to a corresponding set of coupling units’ such that the preamble is directed towards a method of using the ‘apparatus.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the coupling structure is capable of receiving a number of utilities from the utility fixture when the set of coupling units is coupled to a corresponding set of coupling units …”
Claim 10 recites “a number of utility cables that carry the number of utilities …” Examiner notes that preamble of the claim is directed towards ‘an apparatus,’ rather than a method of using an ‘apparatus.’ It is unclear as to whether Applicant intends the limitation to recite functional language, such that the preamble is directed towards the ‘apparatus’ itself, or whether Applicant intends the limitation to positively require the ‘a number of utility cables that act to carry the number of utilities,’ such that the preamble is directed towards a method of using the ‘apparatus.’ For the purposes of this Office Action, Examiner will interpret the limitation as “a number of utility cables that are capable of carrying the number of utilities …”
Claim 11 recites “a number of utility connection devices … that provide the number of utilities …” Examiner notes that preamble of the claim is directed towards ‘an apparatus,’ rather than a method of using an ‘apparatus.’ It is unclear as to whether Applicant intends the limitation to recite functional language, such that the preamble is directed towards the ‘apparatus’ itself, or whether Applicant intends the limitation to positively require the ‘a number of utility connection devices that act to provide the number of utilities,’ such that the preamble is directed towards a method of using the ‘apparatus.’ For the purposes of this Office Action, Examiner will interpret the limitation as “a number of utility connection devices … that are capable of providing the number of utilities …”
Claim 15 recites the limitation “the tower coupling unit is used to couple a number of utilities between the tower and an assembly fixture.” Examiner notes that preamble of the claim is directed towards ‘an apparatus,’ rather than a method of using an ‘apparatus.’ It is unclear as to whether Applicant intends the limitation to recite 
Claim 16 recites the limitation “the cable management system manages a number of utility cables carrying a number of utilities.” Examiner notes that preamble of the claim is directed towards ‘an apparatus,’ rather than a method of using an ‘apparatus.’ It is unclear as to whether Applicant intends the limitation to recite functional language, such that the preamble is directed towards the ‘apparatus’ itself, or whether Applicant intends the limitation to positively require the ‘cable management system to manage a number of utility cables carrying a number of utilities,’ such that the preamble is directed towards a method of using the ‘apparatus.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the cable management system capable of managing a number of utility cables carrying a number of utilities.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 – 5, and 17 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keller (International Publication Number WO 2014/184045 A1).
Because Keller is published in German, all citations to Keller will actually refer to U.S. Patent Application Publication Number 2016/0083116, which claims priority from Keller.
As to claim 1, Keller teaches an apparatus (abstract) comprising: a tower having a base structure and a number of platform levels associated with the base structure (figure 6, element 100 being the ‘base structure’ and element 16 being the ‘platform level’; pages 3 and 4, paragraph 61, 50, and 96); and a vehicle that is coupled with the base structure (figure 2, element 1 being the ‘vehicle’; page 3, paragraph 62). Examiner notes that element 1 may reasonably be considered a ‘vehicle’ because “vehicle” is defined by Merriam-Webster’s Dictionary as “a means or carrying or transporting something” and Keller expressly teaches element 1 acting to move the tower along an assembly floor (figure 2, elements 100 and 1; page 3, paragraph 62).
As to claim 3, Keller teaches that the vehicle is an autonomous vehicle removably coupled to the tower (pages 3 – 4, paragraphs 67 – 68). Examiner notes that Keller teaches the vehicle being a separate component from the tower (figures 2 and 5 – 7; page 3, paragraphs 61, 62, and 66 – 68). Therefore, the vehicle of Keller may be removed from the tower.
As to claim 4, the tower of Keller is an operator tower (figures 1 and 6, elements 100 and 16).
As to claim 5, the platform level of Keller is configured to provide access to an interior of a fuselage assembly (figure 6, element 16).
As to claim 17, Keller teaches a laser tracking system associated with the tower (figure 5, element 18 being the ‘laser tracking system’; pages 1 and 3, paragraphs 67 and 28).
As to claim 18, Keller teaches that the laser tracking system comprises: a number of laser tracking devices associated with the base structure (figure 5, elements 18 and 100; pages 1 and 3, paragraph 67 and 28).
As to claim 19, Keller further teaches a number of radar targets associated with the base structure (figure 5, element 27 being the ‘radar targets’; page 4, paragraphs 72).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6 – 9, 12 – 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafenrichter (U.S. Patent Number 6,513,231, cited in IDS).
As to claim 1, Hafenrichter teaches an apparatus (abstract) comprising: a tower having a base structure and a number of platform levels associated with the base structure (figure 2, element 30 being the ‘tower,’ element 38 being the ‘base structure,’ and elements 34 and 36 being the ‘platform levels’; column 5, lines 49 – 62); and a vehicle that is coupled to the base structure (figure 2, element 32 being the ‘vehicle’; column 5, lines 49 – 62). Examiner notes that element 32 may reasonably be considered a ‘vehicle’ because “vehicle” is defined by Merriam-Webster’s Dictionary as “a means or carrying or transporting something” and Hafenrichter expressly teaches 
As to claim 6, Hafenrichter teaches that the number of platform levels comprises: a first platform level that is configured to provide access to a cargo floor of a fuselage assembly (figure 2, element 34 being the ‘first platform level’); and a second platform level that is configured to provide access to a passenger floor of the fuselage assembly (figure 2, element 36 being the ‘second platform level’).
As to claim 7, Hafenrichter teaches a coupling structure associated with the base structure of the tower (column 8, lines 42 – 65, wherein the ‘coupling member of the workstations’ is the ‘coupling structure’).
As to claim 8, Hafenrichter teaches that the coupling structure comprises: a set of coupling units configured to mate with a corresponding set of coupling units associated with a utility fixture (column 8, lines 42 – 65, wherein the ‘coupling members of the workstations’ are the ‘coupling units’ and the ‘coupling member of the assembly jig’ is the ‘coupling units associated with the utility fixture’).
As to claim 9, Hafenrichter teaches that the coupling structure is capable of receiving a number of utilities from the utility fixture when the set of coupling units is coupled to a corresponding set of coupling units associated with the utility fixture (column 8, lines 42 – 65).
As to claim 12, Hafenrichter teaches that the tower is located in a selected tower position within an assembly area relative to a utility fixture (figures 1, 5, and 6, element 20 being the ‘utility fixture’; column 8, lines 31 – 57).
As to claim 13, Hafenrichter further teaches a tower coupling unit associated with the base structure of the tower (column 8, lines 42 – 65, wherein the ‘coupling member of the workstations’ is the ‘tower coupling unit’).
As to claim 15, Hafenrichter teaches that the tower coupling unit is capable of coupling a number of utilities between the tower and an assembly fixture (column 8, lines 42 – 65, wherein the ‘assembly jig’ is the ‘assembly fixture’).
As to claim 14, Hafenrichter teaches that the assembly fixture comprises a cradle fixture (column 8, lines 42 – 65, wherein the ‘assembly jig’ is the ‘cradle fixture’), and wherein the tower coupling unit is configured to mate with a cradle coupling unit associated with the cradle fixture to couple the number of utilities between the tower and the cradle fixture (column 8, lines 42 – 65, wherein the ‘coupling member of the assembly jig’ is the ‘cradle coupling unit associated with the cradle fixture’).
As to claim 16, Hafenrichter teaches a cable management system associated with the base structure of the tower, wherein the cable management system capable of managing a number of utility cables carrying a number of utilities (column 8, lines 42 – 65, wherein the ‘quick-connect couplers’ are the ‘cable management system’). Examiner notes that the ‘quick-connect couplers’ of Hafenrichter are known in the art to connect to an electrical cable, water hose, pneumatic or vacuum hose, or data cable. Therefore, they are capable of ‘managing’ the given cable or hose.
As to claim 20, Hafenrichter further teaches the apparatus comprising: a coupling structure associated with the base structure (column 8, lines 42 – 67, wherein one of the ‘cooperative coupling member of the workstations’ or one of the ‘quick-disconnects’ is the ‘coupling structure’); a tower coupling unit associated with the base structure .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hafenrichter as applied to claim 9 above.
As to claim 10, Hafenrichter teaches that the number of utilities received from the set of coupling units are carried to a number of internal mobile platforms (column 9, lines 10 – 16, wherein the ‘portable numerically controlled drilling machines’ are the ‘internal mobile platforms’). However, Hafenrichter does not teach how the utilities are carried from the coupling units to the internal mobile platforms. Examiner takes Official Notice that it is known in the art to use utility cables to carry utilities form a coupling unit to an internal mobile platform, because the use of utilities cables allow for a secure and 
As to claim 11, Hafenrichter further teaches a number of utility connection devices associated with the base structure that provide the number of utilities to a number of human-operated tools connected to the number of utility connection devices (column 8, line 58 – column 9, line 13, wherein the ‘quick-disconnect pneumatic coupler’ is the ‘number of utility connection devices’ and the ‘pneumatically powered hand-held drills’ are the ‘number of human-operated tools’). As explained above, Examiner is interpreting “utility connection devices” under 35 U.S.C. 112(f). As such, Applicant’s Specification teaches the ‘utility connection devices’ being a ‘plug in connector’ (paragraph 239). Hafenrichter teaches the ‘utility connection devices’ being a type of ‘plug in connector’ (column 8, lines 58 – 65, wherein the ‘quick-disconnect pneumatic coupler’ is the ‘number of utility connection devices’).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726